Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


Stevie Lynn Taylor, Appellant                         Appeal from the 402nd District Court of
                                                      Wood County, Texas (Tr. Ct. No. 24,494-
No. 06-22-00063-CR         v.                         2021). Memorandum Opinion delivered by
                                                      Chief Justice Morriss, Justice Stevens and
The State of Texas, Appellee                          Justice van Cleef participating.



       As stated in the Court’s opinion of this date, we find there was partial error in the
judgment of the court below. Therefore, we modify the trial court’s judgment by deleting the
“X” placed in the box by the statement that reads, “The Court FINDS that Defendant has
financial resources that enable Defendant to offset in part or in whole the cost of the legal
services provided to Defendant. Therefore, the Court ORDERS Defendant to pay $____ as
court costs to the County.” As modified, the judgment of the trial court is affirmed.
       We note that the appellant, Stevie Lynn Taylor, has adequately indicated his inability to
pay costs of appeal. Therefore, we waive payment of costs.



                                                       RENDERED NOVEMBER 4, 2022
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk